Citation Nr: 0615267	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected right hand disorder.

2.  Entitlement to service connection for a balance disorder 
as secondary to service-connected disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for spinal meningitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1972 to November 
1976.  His personnel records do not reflect any foreign 
service.

The issue of entitlement to an initial compensable evaluation 
for a right hand disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the regional office 
(RO) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no current diagnosis of a balance disorder that 
has been linked to service-connected disability.

2.  The veteran had active service but received no awards or 
decorations denoting that he engaged in combat and service 
personnel records do not indicate that he engaged in combat.

3.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

4.  There is no diagnosis of PTSD based on a verified 
stressor.

5.  There is no current diagnosis of spinal meningitis or 
residual of spinal meningitis that has been related to active 
service.


CONCLUSIONS OF LAW

1.  A balance disorder has not been related to service-
connected disability.  38 C.F.R. § 3.310 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) 
(2005).

3.  Spinal meningitis is not related to active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the guidelines established under the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA).  In this regard, the record reflects 
that the veteran has been advised of the evidence necessary 
to substantiate his claims on multiple occasions.

First, prior to the rating action that denied the claims for 
service connection for the subject disabilities in June 2003, 
the veteran was provided with a March 2003 letter that 
outlined the evidence necessary to substantiate his claims, 
and the respective obligations of the Department of Veterans 
Affairs (VA) and the veteran in obtaining that evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The June 2003 rating action and November 2003 statement of 
the case then denied the claims, noting that the veteran had 
not provided sufficient details on which his alleged 
stressors could be verified, and that the evidence did not 
support current diagnoses of a balance disorder and/or spinal 
meningitis that could be linked to service or service-
connected disability.

The November 2003 statement of the case and October 2004 
supplemental statement of the case further advised the 
veteran that available records did not confirm the veteran's 
alleged stressors, and that stressors based on combat 
experiences required clear descriptions of the events, 
including geographic location, time of the day, campaign 
names, names of units, and complete names of people involved.  
The veteran was also advised that other evidence that may be 
helpful in supporting stressors were lay statements of 
witnesses to the veteran's involvement.  The veteran was 
requested to provide additional information.  The veteran was 
also advised that current information did not reflect any 
information that warranted development with United States 
Armed Services Center for Research of Unit Records (USACRUR) 
(now known as the U.S. Army and Joint Services Records 
Research Center (JARRC).  

Although the March 2003 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
his possession that pertains to the claims as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO, 
the Board finds that appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  All the VA requires is that the duty to notify under 
the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The veteran has also been provided with the applicable law 
and regulations and there is no indication that there are any 
outstanding pertinent records or documents that have not been 
obtained or that are not adequately addressed in records or 
documents contained within the record.  In addition, the 
veteran has not indicated any intention to provide additional 
evidence in support of his claims, and as explained in more 
detail below, the information currently of record does not 
require further efforts to verify the veteran's alleged 
stressors.

Consequently, based on all of the foregoing, the Board finds 
that remand for further notice and/or development under the 
provisions of the VCAA is not required in this matter.  

The appellant's DD Form 214 indicates that his military 
occupational specialties were carpenter and wheel tractor 
operator.  No medals or badges were noted other than the 
National Defense Service Medal, Expert Qualification Badge, 
and Good Conduct Medal, and there is no indication that the 
veteran had any foreign service.

Personnel records do not reflect any foreign service, burial 
duty, or temporary duty assignments to various countries 
throughout the world. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2005); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  38 C.F.R. § 4.125(a) (2005) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102 (2005).

Service medical records do not reflect complaints or 
treatment of spinal meningitis or psychiatric disability.

The record does reflect that the veteran is service connected 
for residuals of fracture to the right tibia and fibula with 
leg length discrepancy.  It does not reflect that he was ever 
service connected for spinal meningitis.

A VA outpatient record from January 2003 reflects the 
veteran's report that some of his duties may be classified 
and called "black ops."

In January 2003 responses to a PTSD questionnaire, the 
veteran reported that he served six weeks of burial detail 
and approximately eight weeks with "Black Opps," a group of 
service members involved with releasing U.S. soldiers out of 
foreign jails in various countries, all unknown.  He 
maintained that he delivered U.S. soldiers "KIA" in Vietnam 
back to their home towns and families all over the United 
States in approximately March and April 1973, and that he was 
with "Black Opps" in approximately May and June 1973.

VA records from February and March 2003 reflect Axis I 
diagnoses that included PTSD, delayed, prolonged.

An April 2003 VA outpatient record reflects a functional 
length difference between the lower extremities of 3/4 inch, 
the left greater than the right.  Diagnoses at this time 
included PTSD.

In additional responses to the same PTSD questionnaire, 
provided in May 2003, the veteran again noted his involvement 
with burial detail for six weeks in 1973 and "Black Opps" 
for eight weeks in 1973.  He indicated his involvement in 
burial detail during the first quarter of 1973 and "Black 
Opps" during the second quarter.

VA mental disorders examination in May 2003 revealed that the 
veteran recounted some of the missions he was involved in the 
military.  On one occasion, he was pinned down in a firefight 
and forced to use a young kid as a shield.  On another 
occasion in Hamburg, Germany, he had to slit a lady cop's 
throat in the process of freeing a prisoner.  The only 
special mission location he could identify was the one in 
Germany.  The examiner also noted the veteran's additional 
claimed stressor involving delivering U.S. soldiers back to 
their home towns and families in March and April of 1973.  
The Axis I diagnosis included "[i]f what he says is true: 
Axis I: 309.81 Posttraumatic stress disorder, chronic, 
delayed."

VA general medial examination in May 2003 revealed that the 
examiner reviewed the claims file but erroneously concluded 
that spinal meningitis was a service-connected disability.  
The assessment again erroneously included spinal meningitis 
among disabilities identified as service connected.  There 
were no findings or diagnosis of spinal meningitis or 
residuals of this condition.  There were also no findings or 
diagnosis of any balance disorder.  

May 2003 VA bones examination revealed that the veteran's 
right leg measured 87 centimeters and the left, 90 
centimeters.

A VA treatment record from July 2003 reflects an Axis I 
diagnosis of PTSD.  

At the veteran's hearing before the Board in February 2006, 
the veteran testified that the difference in length between 
his right and left leg affected his equilibrium (transcript 
(T.) at pp. 7-8).  He denied that he was currently on 
medication for a balance disorder (T. at p. 10).  Pain in his 
right foot also affected his balance (T. at p. 9).  The 
veteran stated that during his basic training in the service 
he was placed in a quarantined meningitis ward (T. at p. 10).  
He denied that he had any documented residuals of meningitis 
(T. at p. 10).  He believed that he had loss of memory that 
was related to high temperature he experienced at that time 
(T. at p. 10).  The veteran indicated that he was not aware 
of any disabilities that were associated with spinal 
meningitis that he had in the military (T. at pp. 10-11).  
The veteran believed that the first diagnosis of PTSD was in 
the early 1980's (T. at p. 13).  He related his selection 
into the "black ops" (T. at pp. 13-14).  






II.  Analysis

PTSD

Turning first to the veteran's claim for service connection 
for PTSD, the record before the Board demonstrates that PTSD 
has been diagnosed.  To comply with the statutory 
requirements of 38 U.S.C. § 7104(d) (West 2002) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet.  App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

The veteran has reported that he was exposed to burial duty 
and incidents in "black ops" in active service that 
resulted in PTSD.  However, the Board is not required to 
accept an appellant's uncorroborated accounts of his or her 
active service experiences.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  Under the governing regulation, 
there must be credible supporting evidence that the claimed 
service stressor actually occurred.  38 C.F.R. § 3.304(f).  
The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy.

A review of the veteran's previous testimony, statements of 
medical history, and written statements indicates that the 
veteran's claim is primarily predicated on a number of 
incidents associated with his participation in a special task 
force he identifies as "black ops" and his experiences with 
delivering U.S. soldiers "KIA" to their families and home 
towns in 1973.  

The Board has considered, in detail, the veteran's statements 
about the alleged traumatic events in addition to the 
evidence submitted in support of his claim.  Unfortunately, 
VA has been totally unable to confirm any of the alleged 
stressors and does not find any basis on which to pursue 
further development of the claim.  As was noted by the RO, 
service medical and personnel records fail to establish the 
veteran engaged in combat, burial duty involving the 
delivering of "KIA" to their home towns and families, or 
that the veteran was assigned to a special task force 
identified as "black ops."  There is also no evidence of 
medals or citations, travel orders, wounds incurred, or any 
evidence which would indicate that the veteran even left the 
United States.  The veteran has been asked to provide details 
that could be confirmed by an independent source but he has 
not yet provided sufficient details that would warrant 
further investigation.  As stated by the United States Court 
of Appeal for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999, hereafter 
"the Court"), it has been held that asking a veteran to 
provide the underlying facts such as the names of individuals 
involved, the dates, and the places where the claimed events 
occurred, does not constitute an impossible or an onerous 
task.  Wood, 1 Vet. App. at 193.

In summary, a review of the veteran's statements fails to 
provide any information which could be used to independently 
confirm his reported stressors noted above.  He has also 
failed to provide VA with any meaningful information that 
could be utilized to independently confirm any of these 
stressors using a secondary source.  

As a matter of law, "credible supporting evidence" that the 
claimed in-service incident actually occurred cannot be 
provided by a medical opinion based on a post service 
examination.  Moreau 9 Vet. App. at 394-96.  This means that 
other "credible supporting evidence from any source" must 
be provided.  Cohen, 10 Vet. App. at 147.  The Court has also 
made clear that the veteran's assertions, standing alone, 
cannot as a matter of law provide evidence to establish that 
he "engaged in combat with the enemy" or that an event 
claimed as a stressor occurred.  See Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

As alluded to earlier, the Board has considered whether the 
steps taken by the RO have fulfilled the notice and 
development obligations mandated by statute and regulation, 
and notes that this determination must not only be based on 
the efforts of the RO but by the efforts of the veteran to 
provide detailed information which could be used by the RO to 
obtain evidence independent of the statements of the veteran.  
Unfortunately, based on the veteran's statements, he has 
failed to provide VA with any meaningful information by which 
any of his stressors can be verified.  Consequently, the 
Board finds that the evidence is of insufficient probative 
value to establish that the claimed specific stressors 
occurred or that the evidence supporting their occurrence is 
in equipoise.

The claims file does not reflect a diagnosis of PTSD until 
February 2003.  In addition, May 2003 VA mental disorders 
examination revealed a diagnosis of PTSD based on the 
verification of the veteran's reported stressors.  However, 
as discussed above, none of the in-service stressors as 
recounted by the veteran have been verified.  In addition, VA 
examiners who have conducted examinations and treatment of 
the veteran since service have rendered additional diagnoses 
such as depression.  

Accordingly, the Board finds that the record in its entirety 
establishes that the veteran's psychiatric symptoms are 
manifestations of disability which are not attributable to 
PTSD which is related to service.



A Balance Disorder and Spinal Meningitis

With respect to the claims for service connection for spinal 
meningitis and a balance disorder as secondary to service-
connected disability, the veteran has been advised on 
multiple occasions that there must be competent medical 
evidence establishing the existence of a balance disorder and 
a current residual of spinal meningitis, and linking such 
disorders to service or service-connected disability.  

Unfortunately, the evidence of record does not support a 
current diagnosis of a balance disorder or residual of spinal 
meningitis.  In addition, with respect to spinal meningitis, 
even based on the veteran's own statements, the veteran is 
not sure that he specifically suffered from spinal meningitis 
in service or has any residual of that disease.

Under the basic statutory framework and the case law, it is 
clear that a fundamental element for the establishment of 
service connection is competent evidence of current 
"disability."  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In this regard, there are no current findings or 
diagnosis of a balance disorder or residual of spinal 
meningitis.  While the veteran has noted the May 2003 VA 
general medical examiner's placement of service-connected 
spinal meningitis in his assessment list, the Board's review 
of the record indicates that this condition was never 
formally service connected and this is an obvious error on 
the part of the examiner.  Accordingly, as the determination 
of current disability is based on the existence of a current 
disability at the time of adjudication (Chelte v. Brown, 10 
Vet. App. 268 (1997)), the Board finds that the lack of 
current evidence of a balance disorder or residuals of spinal 
meningitis requires that the veteran's claims for service 
connection for these disorders be denied on the basis of no 
current disability.

The Board further notes that although the veteran in good 
faith believes that he currently suffers from a balance 
disorder and residual of spinal meningitis such as memory 
loss, he has not demonstrated any special education or 
training that enables him to diagnose a balance disorder or 
residual of spinal meningitis or to express an opinion on 
medical causation with respect to such a disorder.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  


ORDER

The claim for service connection for a balance disorder is 
denied.

The claim for service connection for PTSD is denied.

The claim for service connection for spinal meningitis is 
denied.


REMAND

With respect to the remaining claim for an initial 
compensable evaluation for a right hand disorder, the Board 
notes that the veteran testified in February 2006 that he 
received some treatment for his right hand at the VA the 
previous month, and the records from this treatment are not 
contained within the record.  (T. at p. 5).  The Board also 
notes that the most recent VA examination for this disability 
was in May 2003, and that the veteran has testified that he 
has not worked since April 2004 as a result of his service-
connected right hand disability.  (T. at p. 7).

Consequently, the Board finds that this issue must be 
remanded so that steps can be taken to obtain the additional 
VA treatment records (Bell v. Derwinski, 2 Vet. App. 611 
(1992)), and so the veteran can be afforded with a new VA 
examination to determine the current severity of his service-
connected right hand disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate states should be taken 
to obtain additional VA treatment 
records for the veteran, dated since 
July 2004.

2.  The veteran should also be afforded 
a new examination to determine the 
nature and severity of his service-
connected right hand disorder.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  The remaining issue should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


